DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant’s amendment to Claims 1-2, 7 and 10 has overcome each and every objection previously set forth in non-final office action dated 10/04/2021. Therefore, the objection has been withdrawn.
The applicant originally submitted Claims 1-10 in the application. In the previous responses, the Applicant amended Claims 1-2, 7 and 10. In the present response, the Applicant amended Claims 1-2, 7 and 10. Accordingly, Claims 1-10, are currently pending in the application.      
Response to Arguments
Applicant’s arguments filled 11/22/2021, with respect to rejection of Claim 1 under 35 U.S.C. § 103 have been fully considered, and are persuasive. Therefore the rejection has been withdrawn, however upon further search and consideration a new grounds of rejection has been set below necessitated by Applicant amendment to claim 1.
MPEP 2111 states that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an examiner must construe claims terms in the broadest reasonable manner during 
	The Examiner revisited the requirements of the newly added limitation of independent Claim 1 and after a further search found several US patent publications that could meet that requirement in a broadest reason interpretation consistent with the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie et al (US 2019/0082200) in view of Battista (US 2008/0299811).
Regarding Claim 1, Lavoie (In Figs 1-5) discloses a small form-factor pluggable module (10), comprising: 
a case (12), provided with a front plate (18), a top plate (14) connected with the front plate (Fig 5), a bottom plate (24) connected with the front plate (18) and opposite to the top plate (14), and two side plates (22) 5connected with the front plate (18) and opposite to each other (Fig 3), the top plate (14) and the bottom plate (24) being respectively connected between the two side plates (Fig 3), 

However Lavoie does not disclose wherein a cross-sectional area of the first opening is larger than a cross-sectional area of the connector at where the connector penetrates the first opening, while the connector penetrates the first opening, the first opening makes the inside of the case communicate with outside.
Instead Battista in (Figs 5-7) teaches wherein a cross-sectional area of the first opening (12) is larger than a cross-sectional area of the connector (29), (Figs 5-6) at where the connector (29) penetrates the first opening (12), (Figs 5-6), while the connector (29) penetrates the first opening (12), the first opening (12) makes the inside of the case (11) communicate with outside (while 29 is penetrated  in 11, the air gaps above and below 30 would allow inside of 11 to communicate with outside), (Fig 7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with a cross-sectional area of the first opening being larger than a cross-sectional area of the connector and while the connector penetrates the first opening, the first opening makes inside of the case communicate with the outside to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
Regarding Claim 2, Lavoie in view of Battista discloses the limitation of claim 1, however Lavoie as modified does not disclose wherein the cross-sectional area of the first opening is larger than a multiple of the cross-sectional area of the at least one connector at the first opening, the multiple being the number of the at least one connector.
Instead Battista (In Figs 4 and 5-7) teaches wherein the cross-sectional area of the first opening (12) is larger than a multiple of the cross-sectional area of the at least one connector (25) at the first opening (12), the multiple being the number of the at least one pluggable connector (25), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with a cross-sectional area of the first opening being larger than a multiple of the cross-sectional area of the at least one connector to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
Regarding Claim 3, Lavoie in view of Battista discloses the limitation of claim 1, however Lavoie (In Figs 1-5) further discloses wherein the first 15opening (opening where 20/21 are disposed through) is connected with at least two diagonal corners of the front plate (18), (openings where 20/21 are disposed is connected with two diagonal corners of the front plate 18).
Regarding Claim 7, Lavoie in view of Battista discloses the limitation of claim 1, however Lavoie as modified does not disclose wherein the first opening is provided with at least one penetration part and at least one ventilation part connected with the penetration part, and the penetration part is suitable for being penetrated by the connector.
Instead Battista (In Figs 5-7) teaches wherein the first opening (12) is provided with at least one penetration part (spaces on both sides of 21 in 11) and at least one ventilation part (air gaps above and below 30) connected with the penetration part (spaces on both sides of 21 in 11), (Fig 5) and the penetration part (spaces on both sides of 21 in 11) is suitable for being penetrated by the connector (29), (Figs 5-7).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista with the first opening being provided with one penetration part and one ventilation part connected with penetration part being suitable for being penetrated by the connector to benefit from providing an AC power inlet for use on a device having limited height for receiving in a power inlet with limited space while being able to latch or unlatch the device to and from the power inlet without use of any special tools (Battista, ¶ 6-¶ 9, II. 1-3).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Bert et al (US 2007/0141908).
Regarding Claim 4, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is an inclined opening.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Bert with first opening being an inclined opening to benefit from isolating the differential contact pairs from one another thereby reducing crosstalk between the differential pairs (Bert, ¶39, II. 17-22).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Shi et al (US 9,263,837).
Regarding Claim 5, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is an L-shaped opening.
Instead Shi (In Figs 3-4) teaches wherein the first opening (opening in 8) is an L-shaped opening (Fig 4).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Shi with the first opening being an L-shaped opening to benefit from providing an electrical connector with improved contacts overcoming instability in the electronic device due large current flow while shieling the contacts (Shi, Col 1, II. 23-30).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Matsui et al (US 2019/0341716).
Regarding Claim 6, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the first opening is H-shaped.
Instead Matsui (In Fig 2) teaches wherein the first opening (opening within which 37F are disposed in) is H-shaped (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Matsui with the first opening being H-shaped to benefit from providing a joint terminal with a shape that accommodates an electrical component side connector connecting portion and power side connector connecting portion avoiding mutual interference of the bases (Matsu, ¶ 3, II. 1-6).
Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Lavoie in view of Battista and further in view of Chang et al (US 2020/0183097).
Regarding Claim 8, Lavoie in view of Battista discloses the limitation of claim 3, however Lavoie as modified does not disclose wherein the front plate further comprises a second opening.
Instead Chang (In Fig 6) teaches wherein the front plate (front plate through which 603 are disposed) further comprises a second opening (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lavoie with Battista and further with Chang with the front plate further comprising a second opening to benefit from reconfigure the optical cables for a larger capacity by incorporating more ferrules in to 
Regarding Claim 9, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 8, however Chang (In Fig 6) further teaches wherein the first opening (opening through which 603 are disposed) and the second opening (opening through which 603 are disposed) are parallel to each other (Fig 6).
Regarding Claim 10, Lavoie in view of Battista and further in view of Chang discloses the limitation of claim 9, however Chang (In Fig 6) further teaches wherein the first opening (opening through which 603 are disposed) and the second opening (opening through which 603 are disposed) are each suitable for being penetrated by the at least one connector (603).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Power Connector with Terminal US 2019/0229461.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835            

/ZACHARY PAPE/Primary Examiner, Art Unit 2835